Appleton, J.
It is held by this Court, in Belmont v. Pittston, 3 Greenl. 453, that an action cannot be maintained against the town in which the pauper has his settlement, by the town affording him relief, until the expiration of two .mouths after notice given pursuant to statute 1821, c. 122. This decision has been somewhat modified by the opinion of the Court in Sanford v. Lebanon, 26 Maine, 461, where it was held, if the answer of the defendant town is returned within the two months, that the suit may be forthwith commenced, notwithstanding that time has not expired. It follows from this, that the liability of the defendant town must then accrue. If, then, a liability to a suit arises upon the return of an answer, denying the settlement of the pauper, it is difficult to perceive why the limitation of two years, which is given bj the statute, does not attach at the same time and by the same act.
This action was commenced Oct. 6, 1853. The defendants were notified on Sept. 18, 1851,-that the paupers for whose relief this action is brought, had fallen into distress in the plaintiff town, and they looked to them for their sup"port. To this notice the defendants replied immediately, denying their liability. The word immediately, strictly construed, excludes all intermediate time. In Thompson v. Gibson, 8 Mees. & Wels. 281, the word immediately was held to mean “within such convenient time as is required for doing the thing.” If the notice was returned immediately, as the case finds it to have been, more than two years *289must have elapsed since its return, and if so, the action can' not be maintained.

Plaintiffs nonsuit.